Citation Nr: 1828552	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-35 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for ischemic heart disease prior to April 11, 2014.  

2. Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for ischemic heart disease.  

3. Entitlement to a temporary total rating for convalescence after hospital admission.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active naval service from November 1968 to November 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.      

In a July 2015 rating decision, the Veteran was assigned a 100 percent rating for his service-connected ischemic heart disease, effective April 11, 2014.  That is not considered to be a full grant of the benefit sought on appeal; however, the Board has limited its consideration accordingly.  


FINDINGS OF FACT

1. Prior to March 10, 2014, the Veteran required continuous medication for control of his service-connected ischemic heart disease, but the disability was otherwise symptomatic and did not result in a METs workload of less than 10.  

2. Beginning March 10, 2014, the Veteran's METs workload was estimated at 1-3 METs based on the findings of a left heart catheterization procedure.

3. In a February 2013 rating decision, the Veteran was granted entitlement to service connection for ischemic heart disease, effective date of August 31, 2010.

4. The Veteran is a Nehmer class member.

4. The Veteran did not file a formal or informal claim for service connection for ischemic heart disease, or any other Agent Orange-related disability prior to August 31, 2010.

4. The Veteran was not service-connected for any disabilities at the time of his January 2004 quintuple coronary bypass surgery.    


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for ischemic heart disease have not been met prior to March 10, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).  

2. The criteria for a 100 percent rating for ischemic heart disease have been met beginning March 10, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).  

3. Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease is not warranted.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2017).

4. The criteria for a temporary 100 percent rating for post-operative quintuple coronary bypass surgery are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Ischemic Heart Disease

The Veteran is in receipt of a rating under diagnostic code 7005 for ischemic heart disease, rated as 10 percent disabling prior to April 11, 2014, and 100 percent thereafter.  The Veteran contends that he is entitled to a higher evaluation for his service-connected ischemic heart disease prior to the assignment of the 100 percent rating, effective April 11, 2014.  

Of record is an October 2008 letter from the Veteran's private cardiologist, Dr. S.J.  At that time, it was noted that the Veteran underwent coronary bypass graft surgery in January 2004 after presenting with a myocardial infarction (MI).  In October 2008, the Veteran reported for a stress echocardiogram.  At that time, the Veteran achieved a heart rate of 155 beats per minute (bpm), which was 95 percent of the predicted normal heart rate.  The Veteran did not experience chest pain during stress testing, and did not show electrocardiogram (EKG) evidence for left ventricular induced ischemia.  The Veteran's baseline stress ejection fractions were noted to be normal, but there did appear to be a small area of stress induced septal ischemia.  The Veteran's METs workload was not provided.  It was noted that the Veteran was asymptomatic and he was told to follow-up in six months' time.   

Also of record is a July 2010 letter from the Veteran's private cardiologist, Dr. S.J.  At that time, it was noted that the Veteran was seen for a stress echocardiogram as he had reported to the emergency room earlier that month with complaints of chest pain.  Upon stress echocardiogram testing, the Veteran was noted to achieve a heart rate of 160 bpm, which was noted to be 100 percent of the predicted rate.  He did not have any chest pain during stress testing and he did not have EKG or echo evidence of left ventricular induced ischemia.  The Veteran's METS workload was not provided.  The Veteran was told to follow-up in six months.    

Of record is a November 2010 VA Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) that was completed by a private treatment provider.  At that time, it was noted that the Veteran took continuous medication for control of his heart disability.  It was noted that the Veteran did not have congestive heart failure.  The July 2010 stress echocardiogram report was reviewed and it was noted that the Veteran did not report symptoms of dyspnea, fatigue, angina, dizziness, or syncope during stress testing.  It was noted that the Veteran denied experiencing any symptoms with any level of physical activity so, a METs workload of greater than 10 was assumed.  There was no evidence of cardiac hypertrophy or dilatation.  The Veteran's left ventricular ejection fraction (LVEF) was noted to be greater than 65 percent.  It was noted that the Veteran's ischemic heart disease did not impact his ability to work.  

In April 2014, the Veteran was afforded a VA examination.  At that time, the Veteran was reported to be taking continuous medication for control of his heart disability.  The Veteran was noted to have chronic congestive heart failure.  Diagnostic exercise testing was not performed at that time, and it was noted that a stress echocardiogram was pending.  The Veteran reported angina, and a workload of 1-3 METs was estimated following interview based stress testing.  LVEF was noted to be 40 percent based on left heart catheterization performed on March 10, 2014.  

There are no other medical records in the claims file indicating that the Veteran's heart disability was worse than reported in the various records discussed above.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for ischemic heart disease prior to March 10, 2014.  In this regard, the evidence of record tends to show that the Veteran's ischemic heart disease was asymptomatic prior to that date and there is no indication that he had a METs workload of less than 10 resulting in dyspnea, fatigue, angina, dizziness, or syncope.  In fact, stress echocardiogram testing reports from October 2008 and July 2010 showed that the Veteran did not report symptoms related to his heart disability and his LVEF was over 65 percent.  He did take continuous medication for control, but there is no indication that he had a METs workload of less than 10.  Further, the November 2010 ischemic heart disease DBQ noted that the Veteran had a METs workload of greater than 10.  Therefore, an initial rating in excess of 10 percent prior to March 10, 2014, was not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

The Board finds that the Veteran is entitled to a 100 percent rating for his ischemic heart disease beginning March 10, 2014.  In this regard, from that date, the Veteran was noted to have a LVEF of 40 percent.  That finding was based on a left heart catheterization procedure.  Further, at his April 2014 VA examination, it was noted that METs workload was estimated based on the March 10, 2014, diagnostic testing and the Veteran was noted to have a workload of only 1-3 METs at that time.  Even though the evidence was not reported until April 2014, the Board finds that a 100 percent rating is warranted from the date of the diagnostic testing which formed the basis for the finding that the Veteran had a METs workload of 1-3.  Therefore, a 100 percent rating is warranted for ischemic heart disease beginning March 10, 2014.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).    

The Board concludes that the preponderance of the evidence is against a finding that a rating in excess of 10 percent is appropriate for any period on appeal prior to March 10, 2014, and the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Earlier Effective Date Claim

The Veteran seeks an earlier effective date for the grant of service connection for ischemic heart disease.   

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.§ 5110 (a) (2012); 38 C.F.R. §§ 3.400 (2017).

Generally, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date. 38 U.S.C. § 5110(g); 38 C.F.R. § 3.114.  However, Federal District Court orders have created an exception to that rule that applies to certain diseases for which a presumption of service connection has been established pursuant to the Agent Orange Act of 1991.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The exception was codified at 38 C.F.R. § 3.816, effective September 24, 2003.  See Effective Dates of Benefits for Disability or Death Caused By Herbicide Exposure; Disposition of Unpaid Benefits After Death of Beneficiary, 68 Fed. Reg. 50,966 (Aug. 25, 2003). 

The codifying regulation provides for an effective date earlier than the date of the liberalizing law under circumstances where a "Nehmer class member" is entitled to disability compensation for a covered herbicide disease and (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  In those situations, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(1), (2).

As defined in the regulation, a "Nehmer class member" includes a Vietnam Veteran who has, or died from, a covered herbicide disease. 38 C.F.R. § 3.816(b)(1).  The term "covered herbicide disease" means a disease for which VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2).

In the present case, the Veteran's claim for ischemic heart disease was received on January 19, 2011.  The evidence does not reflect that the Veteran filed a statement or communication, or other document, prior to January 19, 2011, that can in any way be construed as a claim for service connection for ischemic heart disease, or any other Agent Orange-related disability. 

Because VA did not deny the Veteran compensation for ischemic heart disease (or any disability, to include any Agent Orange-related disability) in a decision issued between September 25, 1985, and May 3, 1989, and his claim was not pending before VA on May 3, 1989, or received by VA between May 3, 1989, and August 31, 2010, an effective date prior to August 31, 2010, cannot be assigned.  The law prohibits it.  In such cases, where the evidence is not in dispute, and the law is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The Board acknowledges that the evidence shows that the Veteran had a diagnosis of ischemic heart disease prior to August 31, 2010, and is clear a Veteran who is presumed to have been exposed to herbicides during active service.  However, the rules pertaining to the effective dates of awards of VA compensation are prescribed by Congress (and, in the case of diseases recognized as presumptively due to exposure to herbicide agent, by the Federal District Court in Nehmer), and neither the Agency of Original Jurisdiction (AOJ) nor the Board is free to disregard them.  38 U.S.C. § 7104(c); 38 C.F.R. § 20.101(a).  Regardless of the equities of the Veteran's situation, the Board can only allow benefits that are explicitly authorized.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Because there is no basis in law for the benefit the Veteran seeks, the appeal must be denied.

Temporary Total Rating for Convalescence 

The Veteran asserts that he is entitled to a temporary total rating for three months following his admission to the hospital and subsequent quintuple coronary bypass surgery in January 2004.  

A temporary total rating will be granted following treatment for a service-connected disability when it is established by report at hospital discharge that one of the following occurred: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).  

The Board notes that, at the time of the Veteran's January 2004 quintuple coronary bypass surgery, the Veteran was not service-connected for any disabilities.  To that end, the Veteran was first granted service connection for ischemic heart disease, and a scar associated with his ischemic heart disease, in a February 2013 rating decision, and each was assigned an effective date of August 31, 2010.  As that effective date is more than 6 years after the January 2004 surgery with convalescence, the Veteran's ischemic heart disease was not a service-connected disability at the time of this surgery and any required convalescence and there is no indication or allegation that convalescence would have lasted until August 2010.  As noted, a temporary total rating for convalescence after surgery may only be awarded for a disability that was service-connected at the time of that surgery and convalescence, the controlling regulations also prevent the Board from awarding such a rating as a matter of law.  38 C.F.R. § 4.30; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, this claim must be denied.

ORDER

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease prior to March 10, 2014, is denied.  

Entitlement to a rating of 100 percent for ischemic heart disease beginning March 10, 2014, is granted.  

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease is denied.  

Entitlement to a temporary total rating for convalescence after hospital admission is denied.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


